EXHIBIT 10-43



AMENDMENT TO EMPLOYMENT AGREEMENT


Amendment made as of the 27th day of September, 2000 between NIAGARA MOHAWK
POWER CORPORATION (the “Company”), NIAGARA MOHAWK HOLDINGS, INC. (“Holdings”),
and [INSERT NAME] (the “Executive”).



WHEREAS, the Company and the Executive have entered into an Agreement made as of
April 16, 1999 (the “Change in Control Agreement”) with respect to the terms and
conditions of the Executive’s employment; and



WHEREAS, the Company and the Executive desire to amend the Change in Control
Agreement in certain respects:



NOW, THEREFORE, the Company and the Executive hereby agree that the Change in
Control Agreement is amended by amending the first sentence of Paragraph 2 (c)
to read as follows:



(c)     The consummation of a reorganization, merger or consolidation, involving
the Company that requires the approval of the Company’s shareholders (whether
for such transaction or the issuance of securities in the transaction) in each
case, unless, immediately following such reorganization, merger or
consolidation, (i) more than 75% of the then outstanding shares of common stock
of (A) the corporation resulting from such reorganization, merger or
consolidation (the “Surviving Corporation”) or (B) if applicable, the ultimate
parent corporation that directly or indirectly has beneficial ownership of at
least 95% of the outstanding shares of common stock of the surviving corporation
(the “Parent Corporation”) and more than 75% of combined voting power of the
then outstanding voting securities of the Surviving Corporation (or, if
applicable, the Parent Corporation) entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (ii) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Surviving Corporation (or, if applicable, the
Parent Corporation) and any Person beneficially owning, immediately prior to
such reorganization, merger or consolidation, directly or indirectly, 20% or
more of the Outstanding Company Common stock or Outstanding Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the Surviving
Corporation (or, if applicable, the Parent Corporation) or the combined voting
power of the then outstanding voting securities of the Surviving Corporation
(or, if applicable, the Parent Corporation) entitled to vote generally in the
election of directors and (iii) at least a majority of the members of the board
of directors of the Surviving Corporation (or, if applicable, the Parent
Corporation) were members of the Incumbent Board at the time of the execution of
the initial agreement providing for such reorganization, merger or
consolidation; or



IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.


NIAGARA MOHAWK POWER CORPORATION



                                                                         
                         By:  /s/David J. Arrington                           
    
[INSERT EXECUTIVE’S NAME]                                                    
David J. Arrington
                                                                           
                               Senior Vice President - Human Resources
                                                                           
                               And Chief Administrative Officer



NIAGARA MOHAWK HOLDINGS, INC.


                                                                           
                        By:  /s/David J. Arrington                            
                                                                           
                               David J. Arrington
                                                                           
                               Senior Vice President and
                                                                           
                               Chief Administrative Officer
